W)

FILED

AUG 3 1 2911

UNITED STATES DISTRICT COURT
Clerk, U.S. D|str|ct & Eankruptcy

FOR THE DISTRICT OF COLUMBIA

Uollrts forthe D|strlct of Co|umbIa

Warren Daniel Clinton, )
)

Petitioner, )

)

v. ) civil A¢ri@n N@. 11 1515

)

United States of America, )
)

)

Respondent. )

MEMORANDUM OPlNlON

This matter is before the Court on its initial review of petitioner’s pro se petition and
application for leave to proceed in forma pauperis ("IFP"). Petitioner is a federal prisoner at the
so-called Supermax facility in Florence, Colorado. He has submitted a document captioned
"Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 ." Beyond the caption,
the petition bears no resemblance to a habeas petition and, thus, is construed as a civil complaint
subject to the screening provisions of the Prison Litigation Reform Act of 1995 ("PLRA"). The
PLRA requires the Court to screen and dismiss a prisoner’s complaint upon a determination that
it, among other grounds, is frivolous 28 U.S.C. § l9l5A(a)-(b)(l). For the following reasons,
the Court will grant petitioner’s IFP application and will dismiss the case.

Petitioner titles his first ground for relief "Extrajudicial Killing," and alleges, inter czlia,
that the United States "willingly engaged in acts of extrajudicial killing against the sovereign,
Warren Daniel Clinton, causing [his] . . . exposure to torture . . . ."' Pet. at 2. Petitioner next
purports to renounce his United States citizenship while also "disavow[ing] [his] allegiance to all
foreign powers . . .," ia’. at 3, and then presents a "Certificate of Death," in which he "hereby

pronounce and declare the artificial person, straw-man, corporation . . . ‘Warren Daniel Clinton’

dead . . . nunc pro tunc to the date of its’ [sic] birth . . . ." Id. at 4. The petition goes on in
similar bizarre fashion for another eight pages.

Petitioner has stated no basis for any type of relief, The Court previously denied his
application for a writ of mandamus to compel the Secretary of State to issue him a "Certificate of
Loss ofNationality." See Clintorz v. Clinton, Civ. Action No. l()-1009 (D.D.C. Nov. 29, 2()1())
(dismissing for failure to state a claim). The instant petition fares no better and, in fact, presents
the type of fantastic or delusional scenarios warranting dismissal as frivolous. See Neitzke v.
Willz`ams, 490 U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994).

Accordingly, the case will be dismissed A separate Order accompanies this Memorandum

United §tates»@istrict Judge
Date: Augus , 201 l

()pinion.